Citation Nr: 0217876	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  01-01 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to an increased disability rating for the 
service-connected residuals of a subtotal gastrectomy and 
bilateral vagotomy, currently assigned a 20 percent 
disability evaluation.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The veteran had active service from May 1955 to April 
1957.  

The veteran was originally service-connected for the 
residuals of a subtotal gastrectomy and bilateral vagotomy 
at a 20 percent disability evaluation, effective November 
1, 1967.  He filed a claim for an increased evaluation for 
this disability in May 2000, noting a worsening of the 
condition.  This matter comes before the Board of 
Veterans' Appeals (the Board) on appeal from an October 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri, which 
denied the benefit sought.      


FINDING OF FACT

The veteran's service-connected residuals of a subtotal 
gastrectomy and bilateral vagotomy is manifested by GERD 
which according to competent medical evidence does not 
represent more than mild, infrequent episodes of 
epigastric distress.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
residuals of a subtotal gastrectomy and bilateral vagotomy 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.114, Diagnostic Code 7308 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to a higher evaluation for 
his service-connected residuals of a subtotal gastrectomy 
and bilateral vagotomy, which is currently rated as 20 
percent disabling.  The veteran claims that his condition 
has worsened.

Initially, the Board will discuss certain preliminary 
matters.  The Board will then address the pertinent law 
and regulations, as well as their application to the facts 
and evidence in this case.

The VCAA 

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002)].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as 
to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)]. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  
Except for provisions pertaining to claims to reopen based 
on the submission of new and material evidence, which are 
not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the veteran's claim is not final and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make 
a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the 
record on appeal, and for the reasons expressed below, 
finds that the development of this issue has proceeded in 
accordance with the applicable law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of this notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard of the 
VCAA].

In October 2002, the Board sent the veteran a letter that 
set forth in detail the requirements of the VCAA, 
including the responsibilities of VA and the veteran with 
respect to obtaining evidence.  The veteran was 
specifically informed of what the evidence must show to 
substantiate his claim, of the evidence still needed from 
the veteran, of his responsibility for submitting that 
evidence, and that the Board would assist him in obtaining 
evidence if he provided the proper information and release 
forms.  To date, the Board has not received any response 
from the veteran concerning this communication.

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claim, by the October 
2000 rating decision, the January 2001 statement of the 
case and the February 2002 supplemental statement of the 
case.

Duty to assist

In general, the VCAA provides that VA shall make a 
reasonable effort to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination 
is deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on 
the claim.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.

In particular, the veteran identified treatment records 
from the John Cochran VA Medical Center (VAMC) in St. 
Louis, Missouri which he stated would support his claim 
for an increased rating based upon a worsening of his 
gastrointestinal disability.  The RO procured these 
records as requested by the veteran; treatment records 
from the VAMC in St. Louis, dating from January 1999 to 
February 2002, have been associated with the claims 
folder.  The claims folder also contains additional VA 
treatment records supplied by the veteran at his March 
2001 personal hearing.

The Board observes that May 2001 VA examination report 
indicated that the veteran has been receiving Social 
Security (SSA) disability payments for the last ten years 
because of a back problem.  The veteran's VA claims folder 
does not contain any SSA records. The Board has therefore 
given thought to obtaining such records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992) [holding that VA's 
duty to assist includes obtaining records from SSA and 
giving appropriate consideration and weight to such 
evidence in determining whether to award or deny VA 
benefits]. 
However, there is no indication that the SSA records in 
any way pertain to the veteran's service-connected 
gastrointestinal disability.  Indeed, the May 2001 
notation in the record indicates that the SSA benefits are 
based on a back disability, which is not relevant to this 
appeal.  Accordingly, the Board finds that the duty to 
assist the veteran in securing evidence relevant to his 
pending increased rating claim for a gastrointestinal 
disability does not include obtaining the veteran's SSA 
records.  See Brock v. Brown, 10 Vet. App. 155 (1997).       

The claims file contains the record of a VA 
gastrointestinal examination and testing conducted in July 
2000, and of an additional examination with testing 
performed in May 2001.  

The veteran and his representative have also been afforded 
the opportunity to present evidence and argument in 
support of his appeal.  The veteran was informed of his 
right to a hearing and was given several options for 
presenting personal testimony.  In March 2001, he attended 
a personal hearing at the RO and presented testimony.  He 
indicated on his January 2001 VA Form 9 that he desired 
the RO hearing in lieu of a hearing before the Board, and 
there is no indication in the record that he has asked for 
a haring before a Board member.  The veteran has also 
submitted written statements for the claims folder, and 
his representative has had the opportunity to present 
argument on his behalf.

In conclusion, the Board has considered the provisions of 
the VCAA in light of the record on appeal, and finds that 
the development of this claim has been consistent with the 
provisions of this new law.  Under these circumstances, 
the Board can identify no further development that would 
avail the veteran or aid the Board's inquiry.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, 
the Board will proceed to a decision on the merits.  

Factual Background

A request for an increased rating must be viewed in light 
of the entire relevant medical history.  See 38 C.F.R. 
§ 4.1 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  The Board further observes that where, as here, 
entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In an August 1963 VA rating decision, service connection 
was granted for subtotal gastrectomy, chronic duodenal 
ulcer and dumping syndrome and loss of weight, based on 
service medical records which showed various 
gastrointestinal problems, as well as private medical 
records indicating that a vagotomy and gastric resection 
was performed in January 1963.  A 60 percent disability 
rating was assigned, based in large measure on the report 
of a VA physical examination in July 1963 which indicated 
among other manifestations that the veteran was 154 pounds 
and had lost 30 pounds in the preceding six months.  

In an August 1967 rating decision, the disability rating 
assigned for veteran's service-connected residuals of 
treatment for a duodenal ulcer was reduced from 60 percent 
to 20 percent, based on medical evidence, specifically the 
report of a July 1967 VA physical examination, showing 
improvement in his condition since 1963.  The veteran's 
weight was 172 pounds.

There is no pertinent medical evidence of record until the 
veteran filed his claim for an increased rating in May 
2000.  In any event, as noted above, recent records of 
relevant gastrointestinal symptomatology and medical 
treatment are the most relevant to the pending claim.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran indicated on his May 2000 claim form that his 
condition had worsened.  In his November 2000 notice of 
disagreement, he stated that he has acid reflux every 
morning and night, as well as stomach discomfort and 
diarrhea every morning.  At his March 2001 hearing at the 
RO, he reported regular problems with diarrhea, 
constipation and acid reflux with heartburn.  He described 
the diarrhea and constipation as each occurring for three 
to four times a month, lasting up to three days per 
episode.  He noted that the acid reflux with heartburn 
lasts for about three days at a time.   He indicated that 
he could not determine which foods trigger diarrhea or 
constipation, but that he often had acid reflux with 
heartburn after eating particular foods.   

At a July 2000 VA examination, the veteran reported acid 
reflux and indigestion, but did not complain of nausea, 
vomiting or bowel changes such as diarrhea or 
constipation.  Upon reviewing the file, the examiner noted 
a January 2000 VA clinic visit for heartburn secondary to 
acid reflux, and the record of an April 2000 VA upper 
endoscopy in which findings for the esophagus were noted 
to be insignificant.  

On examination, the abdomen was soft and nontender, and 
there were no findings of organomegaly, palpable masses or 
lymphadenopathy.  The veteran's weight was 191.  The 
diagnosis was status post partial gastrectomy, with a 
bilateral Billroth II performed for dumping syndrome, and 
found residual gastroesophageal reflux disease (GERD) 
controlled with medications.

A second VA examination was conducted in May 2001.  The 
veteran had the same complaints as noted at his March 2001 
personal hearing.  The examiner reported that the veteran 
had been able to maintain his weight, and that there was 
no history of anemia or malabsorption.  There was no 
history of typical dumping syndrome or persistent 
diarrhea, but instead a multitude of current symptoms 
affecting the upper and lower gastrointestinal tract, 
including diarrhea, constipation, episodic upper right 
quadrant pain postprandial pain, and GERD symptoms 
precipitated by certain foods.  

After examination of the veteran and review of his claims 
folder, the examiner opined that the veteran had none of 
the well-characterized post-gastrectomy syndromes, despite 
having many gastrointestinal symptoms.  The examiner 
further indicated that none of the more specific 
alterations, such as sweating and tachycardia, are 
present, making a diagnosis of post-gastrectomy syndrome 
unsubstantiated.  He noted that GERD can be precipitated 
after gastrectomy, but that in the veteran's case, it does 
not represent more than "mild, infrequent episodes of 
epigastric distress" at best.  He also found that the 
veteran has not developed any of the more severe 
postgastrectomy syndrome symptoms, such as weight loss, 
anemia, neuropathy, iron deficiency or malabsorption.  The 
examiner acknowledged that the veteran may have some of 
the mild post-gastrectomy problems that may lack the 
"typical" features described in medical literature, and 
opined that this symptomatology has been appropriately 
recognized.  Lastly, the examiner stated that the veteran 
may have irritable bowel syndrome unrelated to his 
gastrointestinal history, and that there was no 
justification for a diagnosis of "postgastrectomy syndrome 
of moderate severity."      

Relevant Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2002).  The percentage 
ratings contained in the Rating Schedule represent, as far 
as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred in or aggravated during service, and their 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 (2002).  

Rating disabilities of the digestive system - in general

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia, and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area do 
not lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding as outlined in 38 C.F.R. § 4.14.  
See 38 C.F.R. § 4.113 (2002).

Ratings under Diagnostic Codes 7301 through 7329, 
inclusive, 7331, 7342, and 7345 to 7348 will not be 
combined with each other.  A single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such evaluation.  38 C.F.R. § 4.114 
(2002).

Minor weight loss, or greater losses of weight for periods 
of brief duration, are not considered of importance in 
rating.  Rather, weight loss becomes of importance where 
there is appreciable loss which is sustained over a period 
of time.  In evaluating weight loss generally, 
consideration will be given not only to standard age, 
height, and weight tables, but also to the particular 
individual's predominant weight pattern as reflected by 
the records.  The use of the term "inability to gain 
weight" indicates that there has been a significant weight 
loss with inability to regain it despite appropriate 
therapy.  38 C.F.R. § 4.112 (2002).

Karnas considerations

The rating criteria for certain disorders of the digestive 
system were revised, effective July 2, 2001.  See 29 Fed. 
Reg. 6718 (May 31, 2001).  For example, 38 C.F.R. § 4.112, 
concerning weight loss, was revised.  For purposes of 
evaluating conditions in 38 C.F.R. § 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months 
or longer.  The term "inability to gain weight" means that 
there has been substantial weight loss with inability to 
regain it despite appropriate therapy.  "Baseline weight" 
means the average weight for the two-year period preceding 
onset of the disease.  38 C.F.R. § 4.112 (2002). 

The United States Court of Appeals for Veterans Claims 
(the Court) has held that where the law or regulation 
changes after the claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary 
to do otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this case, however, the Board notes that none of the 
diagnostic codes applicable to the veteran's disability 
have been changed.  While the provisions of 38 C.F.R. 
§ 4.112 concerning weight loss are potentially applicable 
to this issue and have been changed as discussed above, as 
indicated in the report of the most recent VA examination 
no weight loss has recently been attributed to the 
veteran's service-connected gastrointestinal disability.  
The Board therefore concludes that Karnas is inapplicable 
given the circumstances of this case.

Specific schedular criteria

There are various postgastrectomy symptoms which may occur 
following anastomotic operations of the stomach.  When 
present, those occurring during or immediately after 
eating and known as the "dumping syndrome" are 
characterized by gastrointestinal complaints and 
generalized symptoms simulating hypoglycemia; those 
occurring from one to three hours after eating usually 
present definite manifestations of hypoglycemia.  
38 C.F.R. § 4.111 (2002).

The veteran's residuals of a subtotal gastrectomy and 
bilateral vagotomy is currently rated as 20 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7308 
(2002), which provides for postgastrectomy syndromes.  
Under this diagnostic code, a 60 percent evaluation, the 
maximum available under this code, is awarded for severe 
postgastrectomy syndromes, associated with nausea, 
sweating, circulatory disturbances after meals, diarrhea, 
hypoglycemic symptoms and weight loss with malnutrition 
and anemia.  A 40 percent evaluation is warranted for 
moderate postgastrectomy syndromes, characterized by less 
frequent episodes of epigastric disorders with mild 
circulatory symptoms after meals but with diarrhea and 
weight loss.  A 20 percent evaluation is warranted for 
mild postgastrectomy syndromes, characterized by 
infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous 
mild manifestations. 

Words such as "mild", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2002).  The use of similar terminology by medical 
professionals, although evidence to be considered, is not 
dispositive of an issue.  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
4.2, 4.6 (2002).  The Board observes in passing that 
"moderate" is defined as "of average or medium quality, 
amount, scope, range, etc."  Webster's New World 
Dictionary, Third College Edition (1988) at 871.

The Board may only consider those factors that are 
included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be 
error as a matter of law.  Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issues 
material to the determination of the matter, the benefit 
of the doubt doctrine in resolving each such issue shall 
be given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 52 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein (holding that the Board has the duty 
to assess the credibility and weight to be given to the 
evidence).  The Board may not base a decision on its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

Analysis

The Board has carefully reviewed all of the evidence of 
record.  The pertinent evidence has been synopsized in the 
factual background section above.  For reasons expressed 
immediately below, the Board has concluded that the 
currently assigned 20 percent evaluation under 38 C.F.R. 
§ 4.114, Diagnostic Code 7308 (2002) for service-connected 
residuals of a subtotal gastrectomy and bilateral vagotomy 
is appropriate and that an increased rating is not 
warranted.

Schedular rating  

As explained in some detail above, a 20 percent disability 
rating is warranted for mild postgastrectomy syndrome.  In 
order for a 40 percent disability rating to be assigned, 
postgastrectomy syndrome of moderate severity be exist or 
be approximated.  Symptoms include episodes of epigastric 
distress with diarrhea and weight loss.  See 38 C.F.R. §§ 
4.7, 4.114, Diagnostic Code 7308 (2002).  

As noted above, the veteran has ascribed various symptoms 
to his service-connected disability, to include heartburn, 
acid reflux, diarrhea and constipation.  The July 2000 VA 
examiner found GERD only.  The May 2001 examiner did note 
a variety of symptoms, including diarrhea, constipation, 
upper right quadrant postprandial pain and GERD symptoms.  
In essence, however, the examiner discounted all but GERD 
as being part of the service-connected gastrectomy 
residuals and ascribed the remaining claimed symptoms to 
irritable bowel syndrome unrelated to the service-
connected disability.  The GERD itself was described by 
the examiner as being productive of no more that mild, 
infrequent episodes of epigastric distress.  The examiner 
also stated that symptoms such as anemia, weight loss, 
sweating, tachycardia and the like were not present.     

The Board understands that the veteran may now suffer from 
a greater level of gastrointestinal symptomatology than he 
has experienced in the past.  The question which must be 
answered is whether or not the increased symptomatology 
may be attributed to the service-connected gastrectomy 
residuals.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996) [the Board is precluded from differentiating 
between symptomatology attributed to a non service-
connected disability and a service-connected disability in 
the absence of medical evidence which does so].

In the uncontradicted opinion of the May 2001 VA examiner, 
all of the gastrointestinal symptomatology except GERD is 
unrelated to the veteran's service-connected disability.  
The examiner gave specific reasons for that conclusion, in 
essence indicating that most of the veteran's complained-
of symptoms were not symptoms associated with residuals of 
subtotal gastrectomy and vagotomy.  This opinion appears 
to be consistent with the report of the July 2000 VA 
examination, performed by another physician, which listed 
GERD as the only diagnosis.  
Based on this competent medical evidence, the Board 
concludes that there is a reasonable evidentiary basis for 
differentiating between symptoms attributable to the 
service-connected disability and other symptoms. 

Turning to the severity of the GERD, in his report, the 
May 2001 VA examiner indicated his knowledge of the 
history of the veteran's disability and current 
symptomatology, and applied it to the relevant rating 
criteria, finding that the veteran's service-connected 
post-gastrectomy symptoms were mild "at best" and in no 
way should be considered "moderate."  In doing so, he 
noted a clear lack of the supporting symptomatology 
necessary for a higher evaluation.  There is no competent 
medical evidence of record to contradict this opinion.  To 
the extent that the veteran may believe that all of his 
reported symptoms are due to the service-connected 
disability, although he is competent to describe his 
symptoms, it is now well-established that as a lay person 
without medical training he cannot offer a competent 
opinion on medical matters such as diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified 
through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

Accordingly, the Board concludes that the severity of the 
veteran's postgastrectomy syndrome approximates that which 
is consistent with the assignment of a 20 percent rating 
under Diagnostic Code 7308 and that a higher evaluation is 
not for application based upon the relevant medical 
evidence.  See 38 C.F.R. §§ 4.7, 4.114 (2002).

Extraschedular rating

In the October 2000 rating decision and January 2001 
statement of the case, the RO concluded that an 
extraschedular evaluation was not warranted for the 
veteran's service-connected residuals of a subtotal 
gastrectomy and bilateral vagotomy.  Because this matter 
has been adjudicated by the RO, the Board will accordingly 
consider the provisions of 38 C.F.R. § 3.321(b)(1) (2002).  
See VAOPGCPREC 6-96. 

Ordinarily, the VA Rating Schedule will apply to evaluate 
an increased rating claim, unless there are exceptional or 
unusual factors that would render application of the 
Rating Schedule impractical.  See Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2002); Fanning v. Brown, 4 Vet. App. 225, 
229 (1993).  

The veteran has not identified any factors that may be 
considered to be exceptional or unusual, and neither has 
the Board.  The veteran has not indicated, nor has he 
presented evidence to support the premise, that his 
service-connected residuals of a subtotal gastrectomy and 
bilateral vagotomy have resulted in marked interference 
with employment or frequent periods of hospitalization as 
to render impractical the application of the regular 
schedular standards.  As noted above in connection with 
the Board's discussion of the VCAA, the veteran has not 
worked for a number of years due to a back disability.  
There is no indication that the service-connected 
gastrointestinal disability markedly interfered with his 
employment.  There is also no evidence of recent 
hospitalization for the service-connected disability.  
Additionally, there is no evidence of an extraordinary 
clinical picture, such as repeated follow-up surgical 
intervention.  Indeed, as noted above the most recent VA 
examiner characterized the disability as mild.  The Board 
has also been unable to identify any other factor 
consistent with an exceptional or unusual disability 
picture, and neither has the veteran.

In sum, the veteran's service-connected residuals of a 
subtotal gastrectomy and bilateral vagotomy do not present 
such an exceptional or unusual disability picture so as to 
render impractical the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2002).  Accordingly, 
extraschedular evaluation is not warranted in this case.

Conclusion

In summary, for the reasons expressed above, the Board 
concludes that a preponderance of the evidence is against 
the veteran's claim of entitlement to an increased 
disability rating for service-connected residuals of a 
subtotal gastrectomy and bilateral vagotomy.  Because a 
preponderance of the evidence is against the claim for a 
rating higher than 20 percent for the veteran's service-
connected residuals of a subtotal gastrectomy and 
bilateral vagotomy, the benefit of the doubt rule does not 
apply, and the claim is denied.  


ORDER

An increased disability rating for the residuals of a 
subtotal gastrectomy and bilateral vagotomy is denied. 



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

